 1   Rebecca C. Padilla (CSBN: 248605)
     POTTER, COHEN, SAMULON
 2   & PADILLA
 3   3852 E. Colorado Blvd.
     Pasadena, CA 91107
 4   Telephone: (626) 795-0681
     Facsimile: (626) 795-0725
 5
     E-mail: rpadilla@pottercohenlaw.com
 6
 7   Attorney for Plaintiff
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                  EASTERN DIVISION
11
12   GILBERTO ZAVALA,                       )   Case No.: EDCV 17-2152-MRW
                                            )
13                Plaintiff,                )   ORDER AWARDING EQUAL
                                            )   ACCESS TO JUSTICE ACT
14         vs.                              )   ATTORNEY FEES PURSUANT TO
                                            )   28 U.S.C. § 2412(d)
15   NANCY A. BERRYHILL, Acting             )
     Commissioner of Social Security,       )
16                                          )
                  Defendant                 )
17                                          )
                                            )
18
19         Based upon the parties’ Stipulation for the Award and Payment of Equal
20   Access to Justice Act Fees, Costs, and Expenses:
21         IT IS ORDERED that the Commissioner shall pay the amount of $4,300.00
22   for fees, as authorized by 28 U.S.C. § 2412(d), subject to the terms of the above-
23   referenced Stipulation.
24
           2/5/2019
     DATE:_________            _______________________________________
25                             THE HONORABLE MICHAEL R. WILNER
26                             UNITED STATES MAGISTRATE JUDGE

                                            -1-
